—Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered on or about June 16, 2000, unanimously affirmed, without costs.
Application by appellant’s counsel to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Saunders, 52 AD2d 833). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal.
We have considered and rejected the contentions raised in defendant’s pro se supplemental brief. Concur — Tom, J.P., Mazzarelli, Buckley, Sullivan and Lerner, JJ.